Exhibit 99.1 NEWS RELEASE Contact: Hugo Goldman Retalix Ltd. +972-9-776-6677 investors@retalix.com Eli Gelman Appointed as Chairman of the Board of Retalix Ra’anana, Israel, January 25, 2010 – Retalix® Ltd. (NASDAQ-GS: RTLX) announced today that the Company's Board of Directors has appointed Mr. Eli Gelman to serve as its Chairman.Mr. Gelman, a member of the Alpha Group, led the Alpha Group's strategic investment in the Company and has served as a director of the Company since November 2009.Mr. Gelman will replace Mr. Ishay Davidi, the Founder and Chief Executive Officer of FIMI Opportunity Fund, who served as the Company's Chairman since August 2008 and will continue serving as an active member of the Board of Directors. Following the Company's $32.9 million private placement to the Alpha Group in November 2009 and the related transactions, the Alpha Group and FIMI each holds approximately 20% of the Company's outstanding ordinary shares.The Alpha Group and FIMI are party to a shareholder agreement with respect to their shares in the Company. Mr.
